ON MOTION FOR REHEARING.
Since the decision and announcement of the judgment of this court the suggestion is made that we have-no jurisdiction. This is put upon the ground that our construction of the Employer’s Liability Act brings that statute into conflict with article 10 of the Constitution of the United States. And that such Act denies to the State of Missouri the fight to police its own territory and to govern the liability of its citizens-while engaged in lawful commerce within its own territory and is therefore in conflict with sections 2 and 3 of article 2, of the Constitution of Missouri known as the Bill of Rights.
This may be properly designated as, in effect, a statement that this court has no jurisdiction of the ease unless we decide it for defendant. The result of *178the claim, made at this time, would be to put it in the power of every litigant who finds he has lost his case •.to oust the Courts of Appeals of its jurisdiction.
No question involving the construction of the Constitution of the United States, or of this State, has been presented; nor have we construed either of these constitutions. The decisions of courts, in nearly every instance, deny some right or remedy claimed by the losing party. The constitution demands of the courts that they administer to him his rights and remedies. Therefore, according to this claim, whenever he loses, the courts have decided the case in conflict with and in violation of the Constitution.